EXHIBIT 99.1 NOTICE OF OPTIONAL PARTIAL REDEMPTION TRANSATLANTIC PETROLEUM LTD. 13.0% Convertible Notes Due 2017(CUSIP Nos. 89355Y AA7, 89355Y AB5) (ISIN US89355YAA73, US89355YAB56) Pursuant to Section 3.3 of the Indenture, dated as of February 20, 2015, among TransAtlantic Petroleum Ltd. (the “Company”), and U.S. Bank National Association, as trustee (the “Trustee”), (the “Indenture”), notice is hereby given that the Company has elected to effect an optional redemption of $4,275,000.00 in aggregate principal amount of the Company’s 13.0% Convertible Notes Due 2017 (the “Notes”) outstanding as of the Redemption Date in accordance with ArticleIII of the Indenture and Paragraph5 of the Notes.Exhibit A attached hereto sets forth the principal amounts of the Notes called for optional redemption.Capitalized terms used and not otherwise defined have the meanings set forth in the Indenture.
